 

Exhibit 10.10

 



XTANT MEDICAL HOLDINGS, INC.

 

RESTRICTED STOCK AGREEMENT

 

 

This Agreement between Xtant Medical Holdings, Inc. (the “Company”) and David
Kirschman (the “Participant”) shall be effective as of the date of grant. The
Company and Participant agree as follows:

 

1.Grant of Restricted Stock. Participant is hereby granted the right to receive
Restricted Stock of the Company pursuant to the Company’s Equity Incentive Plan
(the "Plan"), subject to the vesting and employment contingency restrictions
outlined below. This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Plan, as now or hereinafter in
effect. Any terms which are used in this Agreement without being defined and
which are defined in the Plan shall have the meaning specified in the Plan.    

2.Date of Grant. The date of the grant of this Restricted Stock Unit is October
12, 2015.    

3.Number and Price of Shares. The number of Shares of Restricted Stock granted
is 40,000. The Fair Market Value per Share on date of grant is $3.19.    

4.Vesting. The Restricted Stock granted hereby shall vest according to the
following schedule:

 

Date   Number of Vested Shares          October 12, 2016    8,000   November 12,
2016    914   December 12, 2016    914   January 12, 2017    914   February 12,
2017    914   March 12, 2017    914   April 12, 2017    914   May 12, 2017  
 914   June 12, 2017    914   July 12, 2017    914   August 12, 2017    914 
 September 12, 2017    914   October 12, 2017    914   November 12, 2017    914 
 December 12, 2017    914   January 12, 2018    914   February 12, 2018    914 
 March 12, 2018    914   April 12, 2018    914   May 12, 2018    914   June 12,
2018    914   July 12, 2018    914   August 12, 2018    914   September 12,
2018    914   October 12, 2018    914   November 12, 2018    914   December 12,
2018    914   January 12, 2019    914   February 12, 2019    914   March 12,
2019    914   April 12, 2019    914   May 12, 2019    914   June 12, 2019  
 914   July 12, 2019    914   August 12, 2019    914   September 12, 2019  
 914   October 12, 2019    10 

 



 Restricted Stock Agreement with David Kirschman1

 

 

In order to be vested in Shares of Restricted Stock in accordance with the
schedule, the Participant must have been continuously employed by the Company or
its subsidiaries from the Date of Grant until the vesting date.

 

Acceleration of Exercisability. Upon a Change in Control of the Company, all
Restricted Shares under this Agreement shall immediately be 100% vested without
regard to the vesting restrictions contained in this Restricted Stock Agreement.

 

5.Legends. Certificates representing vested Shares may contain such legends and
transfer restrictions as the Company shall deem reasonably necessary or
desirable, including, without limitation, legends restricting transfer of the
Stock until there has been compliance with federal and state securities laws.

 

6.Receipt of Plan. By entering into this Agreement, Participant acknowledges (i)
that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect. By entering into this
Agreement, Participant further acknowledges that all grants under the Plan are
determined by the Committee in its sole discretion and that nothing contained in
the Plan or in any grant under the Plan shall confer a right or entitlement to
receive any further grants in the future.

 



 Restricted Stock Agreement with David Kirschman2

 

 

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and Participant have executed this Agreement, effective as of the date of grant.

 

  XTANT MEDICAL HOLDINGS, INC.           By:        /s/ John
Gandolfo                                                        Title:     Chief
Financial Officer                                                 Date:
    10/13/15                                                                   
          PARTICIPANT           By:        /s/ David
Kirschman                                                    Date:
    10/12/15                                                                   
      Address:    5101 Garden Spring                                            
                     Dayton OH 45429                                            
 

 

 



 Restricted Stock Agreement with David Kirschman3

 